—Judgment, Supreme Court, New York County (Frederic Berman, J.), rendered February 27, 1997, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 6 to 12 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There was ample evidence of defendant’s participation in the drug transaction, including his unequivocal affirmative response to the undercover officer’s query as to whether he was “working” as well as his conduct throughout the transaction.
Defendant’s various arguments concerning his application to have the trial prosecutor recused are indistinguishable from arguments this Court rejected on a codefendant’s appeal (People v Smith, 262 AD2d 77), and we see no reason to reach a different result herein. Concur — Sullivan, J. P., Wallach, Rubin, Saxe and Friedman, JJ.